In an action by one of the plaintiffs to recover damages for personal injuries resulting from a collision between two automobiles going in opposite directions and by her father to recover for loss of services, it appeared that the daughter was a passenger in one of the cars which had just backed out of a parking space and had proceeded about fifty feet when a car approaching from the opposite direction collided with it. The defendants were the owners of the two cars and the driver of the car in which the injured plaintiff was a passenger. The evidence was conflicting as to the position of the cars in the drive. The jury determined the question by finding that both drivers were negligent. There is also presented an appeal from an order denying a motion by the appealing defendants for a new trial on the ground of alleged misconduct of a juror. Such alleged misconduct was not established as a question of fact. Other questions raised have been considered, but do not warrant discussion. Judgment and order unanimously affirmed, with costs. Present — Lazansky, P. J., Young, Davis, Johnston and Adel, JJ.